UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 29, 2012 Date of reporting period:May 31, 2011 Item 1. Schedules of Investments. American Trust Allegiance Fund Schedule of Investments at May 31, 2011 (Unaudited) Shares COMMON STOCKS - 88.87% Value Aerospace Product and Parts Manufacturing - 1.77% Embraer S.A. - ADR $ Basic Chemical Manufacturing - 1.98% Praxair, Inc. Building Materials - 1.96% Owens Corning, Inc.* Communications Equipment Manufacturing - 3.17% Qualcomm, Inc. Computer & Peripheral Equipment Manufacturing - 9.07% Apple, Inc.* EMC Corp.* International Business Machines Corp. Computer Systems Design and Related Services - 4.60% Accenture PLC - Class A# Sapient Corp.* Conglomerates - 4.35% Loews Corp. Cut and Sew Apparel Manufacturing - 1.52% VF Corp. Deep Sea, Coastal, and Great Lakes Water Transportation - 2.07% Alexander & Baldwin, Inc. Depository Credit Intermediation - 2.58% State Street Corp. Engine, Turbine, and Power Transmission Equipment Manufacturing - 2.52% Cummins, Inc. Footwear Manufacturing - 2.59% Nike, Inc. - Class B Grain and Oilseed Milling - 2.00% General Mills, Inc. Insurance Carriers - 3.33% Berkshire Hathaway, Inc. - Class B* Metal Ore Mining - 1.71% Freeport-McMoRan Copper & Gold, Inc. Motor Vehicle Manufacturing - 4.16% Ford Motor Co.* Natural Gas Distribution - 1.90% Spectra Energy Corp. Oilfield Services - 1.69% Schlumberger Ltd.# Oil and Gas Extraction - 3.75% Apache Corp. Other Financial Investment Activities - 2.73% Franklin Resources, Inc. Other Information Services - 3.18% Google, Inc. - Class A* Yahoo!, Inc.* Petroleum and Coal Products Manufacturing - 2.69% Exxon Mobil Corp. Real Estate Services - 0.98% CB Richard Ellis Group, Inc. - Class A* Scientific Research and Development Services - 1.50% The Babcock & Wilcox Co.* Semiconductor and Other Electronic Component Manufacturing - 5.38% Molex, Inc. Texas Instruments, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 6.98% Avon Products, Inc. Colgate-Palmolive Co. Tupperware Brands Corp. Software Publishers - 6.12% Adobe Systems, Inc.* Autodesk, Inc.* Microsoft Corp. Timber Real Estate Investment Trust - 2.59% Plum Creek Timber Company, Inc. TOTAL COMMON STOCKS (Cost $13,712,688) Shares PREFERRED STOCKS - 7.17% Value Oil and Gas Extraction - 1.72% Petroleo Brasileiro S.A. - Petrobras - ADR Scheduled Air Transportation - 1.84% Tam S.A. - ADR Wired Telecommunications Carriers - 3.61% Vivo Participacoes S.A. - ADR TOTAL PREFERRED STOCKS (Cost $1,149,059) Shares SHORT-TERM INVESTMENTS - 3.58% Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% † Reserve Primary Fund - Class 5+‡ — TOTAL SHORT-TERM INVESTMENTS (Cost $670,946) Total Investments in Securities (Cost $15,532,693) - 99.62% Other Assets in Excess of Liabilities - 0.38% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. +Valued at a fair value in accordance with procedures established by the Fund's Board of Trustees. ‡ Illiquid security.As of May 31, 2011, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $3,164. † Rate shown is the 7-day yield as of May 31, 2011. ADR - American Depository Receipt American Trust Allegiance Fund Notes to Schedule of Investments May 31, 2011 (Unaudited) Note 1 – Securities Valuation The American Trust Allegiance Fund’s (the “Fund”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Investments in open-end mutual funds are valued at their net asset value per share. Short-term securities having a maturity of less than 60 days are valued at their amortized cost, which approximates market value. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of May 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks Agriculture, Forestry, and Hunting $ $
